Case: 20-10022       Document: 00515563757            Page: 1      Date Filed: 09/14/2020




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                     No. 20-10022                       September 14, 2020
                                  Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   William Theodore Bradley, also known as Billy Bradley,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:19-CR-71-1


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent William
   Theodore Bradley has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Bradley has filed a response. The


          *
             Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5TH CIRCUIT RULE 47.5.4.
Case: 20-10022      Document: 00515563757          Page: 2   Date Filed: 09/14/2020




                                    No. 20-10022


   record is not sufficiently developed to allow us to make a fair evaluation of
   Bradley’s claims of ineffective assistance of counsel; we therefore decline to
   consider the claims without prejudice to collateral review. See United States
   v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Bradley’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                          2